UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4309


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERARD ONEIL WELLS, a/k/a J,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:08-cr-00608-JFA-2)


Submitted:   March 20, 2014                 Decided:   April 10, 2014


Before AGEE, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James P. Craig, CRAIG LAW FIRM, PC, Columbia, South Carolina,
for Appellant.    William N. Nettles, United States Attorney,
Robert F. Daley, Jr., Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gerard    ONeil     Wells   seeks   to   appeal    the   district

court’s amended judgment resentencing him to the lower mandatory

minimum applicable to his drug conspiracy conviction under the

Fair Sentencing Act of 2010 and Dorsey v. United States, 132 S.

Ct. 2321 (2012).    On appeal, Wells contends that his sentence is

unreasonable under 18 U.S.C. § 3553 (2012) and that his appeal

waiver does not foreclose review of the issue.              The Government

contends that Wells waived the right to appeal his sentence, and

his appeal should be dismissed.        We dismiss the appeal.

          “Plea    bargains    rest   on   contractual   principles,   and

each party should receive the benefit of its bargain.”              United

States v. Blick, 408 F.3d 162, 173 (4th Cir. 2005) (citation and

internal quotations omitted).         “A defendant may waive the right

to appeal his conviction and sentence so long as the waiver is

knowing and voluntary.”       United States v. Davis, 689 F.3d 349,

354 (4th Cir. 2012) (citing United States v. Marin, 961 F.2d
493, 496 (4th Cir. 1992)).       We review the validity of an appeal

waiver de novo and “will enforce the waiver if it is valid and

the issue appealed is within the scope of the waiver.”                  Id.

(citing Blick, 408 F.3d at 168).

          Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Wells

knowingly and voluntarily waived his right to appeal and that

                                      2
the issue he seeks to raise on appeal falls within the scope of

the    waiver.      Wells    waived       “the    right    to   contest    either   the

conviction or sentence in any direct appeal or post-conviction

action.”     On     appeal,    he        contends   that    his    waiver   does    not

foreclose review of the issue he seeks to raise, because he was

not aware that he would be sentenced to an unreasonable sentence

under 18 U.S.C. § 3553, and his sentence is illegal because it

violates 18 U.S.C. § 3553.               We conclude that these arguments are

without merit.        See United States v. Thornsbury, 670 F.3d 532,

537-39 (4th Cir. 2012).

            Accordingly, we dismiss the appeal.                    We dispense with

oral    argument     because       the    facts     and    legal   contentions      are

adequately       presented    in    the     materials     before    this    court   and

argument would not aid the decisional process.

                                                                            DISMISSED




                                             3